DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CLAIRE L. BERKOFF,
                             Appellant,

                                     v.

                     JEFFREY DAVID BERKOFF,
                            Appellee.

                               No. 4D16-2245

                              [October 5, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Acting Circuit Judge; L.T. Case No.
502003DR005198XXXXMB.

  Claire L. Berkoff, West Palm Beach, pro se.

    Deirdre E. Marroney of Cameron & Marroney, PLLC, West Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.